Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 24, 2020

                             No. 04-19-00483-CR & 04-19-00486-CR

                                     Vinay Prakash YADAV,
                                            Appellant

                                                v.

                                    THE STATE OF TEXAS,
                                          Appellee

                    From the County Court at Law No. 15, Bexar County, Texas
                                Trial Court No. 601415, 601414
                             Honorable Melissa Vara, Judge Presiding


                                         ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On March 20, 2020, we set these consolidated cases for submission on briefs. On March
23, 2020, appellant filed “Objections to Court’s Denial of Necessary Oral Arguments,” which
asked us to reconsider our denial of appellant’s request for oral argument. After consideration,
appellant’s request is DENIED.

           It is so ORDERED on this 24th day of March, 2020.

                                                                      PER CURIAM



           ATTESTED TO: _____________________________
                        MICHAEL A. CRUZ,
                        Clerk of Court